Case 4:20-cv-00896-ALM-KPJ Document 5-7 Filed 11/25/20 Page 1 of 2 PageID #: 46




   1                                     Exhibit G
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                           COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                       PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                 -26-
Case 4:20-cv-00896-ALM-KPJ Document 5-7 Filed 11/25/20 Page 2 of 2 PageID #: 47



                                                                                                                      Qd 38,2020.11:35 PjM \
   1       Facebook Ads Team <edv«iise norepb -,gi«uppori.faceboc>k.cofn>
           tom '

   2
   ->
                        sn Receipt for DCC (Account ID; 1970006869971643)
   J

   4                    Summary
                                                                              batebanse
                        A HTSfUSB
                                                                              Oct 9, 2020,12:00 AM - Oct 18,2020,11:38 PM
   5
                        $1,421.00 USD                                          paODODT VPE
                                                                               Facebook Ads
   6                     6)Ui,HS FBSfcSOH
                                                                               PAY METHOD
                                                                               Visa*7979
                         You made this manual pay ent.
   1                                                                           aSFEf?Er C£ g s?5pll &
                                                                               P65L7XJCK2

   8                                                                                                                                    A. oy T
                                                                                                                     RESUL

   9                                                                                                                 11,600           $1,048.42
                             Mlsc Freedom - .10                                                                    Psge C*2s

  10                                                                                                                  2,531             $231.96
                         A DJT. GOP, Moderate - .10                                                                 soeUtes

  11                                                                                                                  1,643             $140.62
                             Conservati e Engageme t - .10
                                                                                                                   Fags

   12                                                                                                                                 $1,421.00
                         CA AiaM otal

   13
                                                                                                                                      $1,421.00
                         7Q L
   14
   15                     Transaction ID: 3363147850466285-0 54878



   16                     Thanks,
                          The Facebook Ads Team
                                                                            Manage Your Ads



   17
                                                                                                   33* your ema l jjetfication sellings &s &&&#

   18                     AMMk.ASs an:ConOTBify1 KsSaH .UA



   19
   20                R ply Forward



   21
   22
           Facebook, inc.                                                                                                                 f DEPOSIT ;
   23      Thursday, Oct 22 at 10:24AM

   24                                                                                                                               $3,716.06
   25
    26
    27
    28
                                                   COMP AINT AND REQUEST FOR PUNITIVE D MAGES, AND
                                            PLAINTIFF S REQUEST FOR PRODUCTIO OF DOCUMENTS (SET ONE)
                                                                            -27-
